       Case 2:15-cr-00134-TLN Document 104 Filed 02/09/21 Page 1 of 3


     HEATHER E. WILLIAMS, #122664
1    Federal Defender
     NOA E. OREN, #297100
2    Assistant Federal Defender
     Designated Counsel for Service
3    801 I Street, 3rd Floor
     Sacramento, California 95814
4    Telephone: (916) 498-5700/Facsimile: (916) 498-5710
     Noa_Oren@fd.org
5
     Attorney for Defendant
6    DION L. JOHNSON, II
7
                                   IN THE UNITED STATES DISTRICT COURT
8
                              FOR THE EASTERN DISTRICT OF CALIFORNIA
9
     UNITED STATES OF AMERICA,                     )    Case No. 2:15-cr-00134-TLN
10
                                                   )
                      Plaintiff,                   )
11                                                      STIPULATION AND ORDER TO
             v.                                    )    CONTINUE STATUS CONFERENCE
12                                                 )
     L. WEBB, II, et al.,                          )    Date: February 11, 2021
13                                                 )    Time: 9:30 a.m.
                      Defendant.                   )    Judge: Troy L. Nunley
14
                                                   )
15                                                 )

16
             IT IS HEREBY STIPULATED by and between McGregor W. Scott, United States
17
     Attorney, through Justin Lee, Assistant United States Attorney and attorney for Plaintiff, and
18
     Heather Williams, Federal Defender, through Assistant Federal Defender, Noa E. Oren, attorney
19
     for Dion Laroy Johnson II, and Clemente Jimenez, attorney for London Webb, that the status
20
     conference for February 11, 2021 be continued to April 15, 2021 at 9:30 a.m.
21
             The reason for this continuance is to allow defense counsel additional time to review,
22
     discovery, to continue investigating avenues for mitigation and to negotiate a possible pre-trial
23
     resolution.
24
             Based upon the foregoing, the parties agree time under the Speedy Trial Act should be
25
     excluded from the date of the parties stipulation through and including April 15, 2021; pursuant
26
     to 18 U.S.C.§3161 (h)(7)(A)and (B)(iv)[reasonable time to prepare] and General Order 479,
27
     Local Code T4 based upon continuity of counsel and defense preparation.
28
     S[[
      Stipulation and Order to Continue Status         -1-         United States v. Webb, 2:15-cr-00134-TNL
      Conference
       Case 2:15-cr-00134-TLN Document 104 Filed 02/09/21 Page 2 of 3



1             Counsel and the defendants also agree that the ends of justice served by the Court
2    granting this continuance outweigh the best interests of the public and the defendants in a speedy
3    trial.
4                                                  Respectfully submitted,
     DATED: February 8, 2021                       HEATHER E. WILLIAMS
5
                                                   Federal Defender
6
                                                   /s/ Noa E. Oren
7                                                  NOA E. OREN
                                                   Assistant Federal Defender
8                                                  Attorney for Defendant
9                                                  DION L. JOHNSON II

10                                                 /s/ Clemente Jimenez
                                                   CLEMENTE JIMENEZ
11                                                 Attorney for Defendant
                                                   LONDON WEBB
12
13
     DATED: February 8, 2021                       MCGREGOR SCOTT
14                                                 United States Attorney

15                                                 /s/ Justin Lee
                                                   JUSTIN LEE
16
                                                   Assistant United States Attorney
17                                                 Attorney for Plaintiff

18
19
20
21
22
23
24
25
26
27
28
     S[[
      Stipulation and Order to Continue Status       -2-           United States v. Webb, 2:15-cr-00134-TNL
      Conference
       Case 2:15-cr-00134-TLN Document 104 Filed 02/09/21 Page 3 of 3


                                                 ORDER
1
2            The Court, having received, read, and considered the stipulation of the parties, and good
3    cause appearing, adopts the stipulation in its entirety as its order. The Court specifically finds
4    that the failure to grant a continuance in this case would deny defense counsel reasonable time
5    necessary for effective preparation, taking into account the exercise of due diligence. The Court
6    finds that the ends of justice served by granting the continuance outweigh the best interests of the
7    public and defendants in a speedy trial.
8
             The Court orders the status conference scheduled for February 11, 2021 be continued to
9
     April 15, 2021 at 9:30 a.m. The Court orders the time from the date of the parties stipulation, up
10
     to and including April 15, 2021, excluded from computation of time within which the trial of this
11
     case must commence under the Speedy Trial Act, pursuant to 18 U.S.C. §§3161(h)(7), and Local
12
     Code T4.
13
     DATED: February 8, 2021
14
15
                                                              Troy L. Nunley
16                                                            United States District Judge

17
18
19
20
21
22
23
24
25
26
27
28
     S[[
      Stipulation and Order to Continue Status        -3-           United States v. Webb, 2:15-cr-00134-TNL
      Conference
